Citation Nr: 1720765	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal. 

The Board remanded the case in March 2014 and November 2016 for additional development and it now returns for further appellate review.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the March 2014 and November 2016 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that an August 2016 rating decision, as relevant, determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for diabetes mellitus, type II, and bilateral neuropathy of the lower extremities.  Thereafter, the Veteran entered a notice of disagreement as to such claims later in August 2016 and a statement of the case was issued in November 2016.  However, to date, the Veteran has not filed a timely substantive appeal.  Therefore, such issues are not properly before the Board at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, depression, and anxiety, is not shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a November 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was afforded VA examinations so as to ascertain the nature and etiology of his claimed acquired psychiatric disorder in March 2011, with addendum opinions rendered in May 2011 and June 2013.  However, the Board determined in the March 2014 remand that such opinions were inadequate to decide the claim as the March 2011 opinion contained no rationale and the June 2013 examiner determined that he was unable to render an opinion without speculation.  Consequently, an additional VA examination was conducted in April 2014.  Thereafter, in the November 2016 remand, the Board determined that an addendum opinion was necessary as further medical clarification was needed in light of the conflicting diagnoses and opinions as to whether the Veteran had a diagnosis of PTSD, and the fact that the examiner failed to consider whether the Veteran met the criteria for PTSD in accordance with DSM-IV.  As such, an addendum opinion from the April 2014 VA examiner was obtained in December 2016.  

The Board finds that the April 2014 and December 2016 opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's STRs, post-service records, previous examination reports, and the Veteran's and others' lay statements.  Furthermore, the opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion of record is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.   

Additionally, in September 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  In pertinent part, information was solicited regarding the etiology of the Veteran's claimed acquired psychiatric disorder, to include the alleged stressors he witnessed while in service, and his treatment history.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearing, the Board remanded the claim in March 2014 and November 2016 in order to obtain outstanding records and afford the Veteran a VA examination and addendum opinion to determine the nature and etiology of his claimed acquired psychiatric disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Furthermore, the Board finds that the AOJ has substantially complied with the March 2014 and November 2016 remand directives.  In this regard, in March 2014, the appeal was remanded in order to obtain the Veteran's outstanding treatment records and to afford him a VA examination to address the nature and etiology of his claimed acquired psychiatric disorder.  Thereafter, in March 2014, the AOJ sent a letter to the Veteran requesting that he identify any outstanding records referable to his claim; however, he did not respond.  Furthermore, updated VA treatment records were obtained and the Veteran was afforded a VA examination in April 2014.  In November 2016, the Board remanded the matter to provide the Veteran another opportunity to identify any outstanding records, obtain outstanding SSA records, and obtain an addendum opinion.  Thereafter, in November 2016, the AOJ sent a letter to the Veteran requesting that he identify any outstanding records referable to his claim; however, he did not respond.  Furthermore, updated VA treatment records and SSA records were obtained, and an addendum opinion was obtained in December 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2014 and November 2016 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the current claim, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as discussed below, as the Veteran does not have diagnoses of psychoses, service connection on a presumptive basis, to include based on a continuity of symptomatology, is not warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304 (f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092  (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015). Here, the Veteran's claim was certified in August 2013 and is therefore to be considered under the DSM-IV.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At his Board hearing and in documents of record, the Veteran alleged that he had an acquired psychiatric disorder, to include PTSD, depression, and anxiety, that was directly related to his military service.  In this regard, he claimed that during service, he witnessed planes come onto the base with bullet holes, no brakes, and/or on fire, as well as many wounded and dead fellow soldiers being transported to the United States.  In March 2010, he submitted an article regarding the Vietnam Veterans Memorial, which indicated that four service members that he had been acquainted with had passed.  He also testified hearing noises at night from individuals trying to sabotage the planes on base.  As a result of such experiences, the Veteran reports that he had problems sleeping, experienced night sweats, and had recurring dreams of his time in service.  Therefore, he alleges that service connection for an acquired psychiatric disorder is warranted.  

In support of the Veteran's claim, various family members have offered statements regarding his symptoms.  Specifically, at the Board hearing, the Veteran's spouse testified that he got upset easily when speaking about his military experience, and she heard him sobbing many nights when they slept in the same room.  She also indicated in a September 2009 statement that the Veteran experienced nightmares and flashbacks.  Furthermore, in a statement received in March 2011, the Veteran's sister, M.W., reported that the Veteran had become withdrawn from their family.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy, and has not reported stressors related to his fear of hostile military or terrorist activity.  Consequently, his lay statements alone are not sufficient to verify his claimed stressors.  However, in August 2010, the AOJ issued a Memorandum that reflects that the Veteran's reported PTSD stressor regarding witnessing many wounded and dead fellow soldiers being transported to the United States was conceded based on his acknowledged service at Ubon Royal Thai Air Force Base in Thailand.   

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder, and his December 1972 separation examination reveals that a clinical psychiatric evaluation was normal.   

The Veteran's private treatment records reveal an assessment of anxiety insomnia in October 2005.  His VA treatment records indicate a diagnosis of depression, not otherwise specified, in September 2008.  Additionally, an April 2009 VA treatment record notes a diagnosis of PTSD, chronic, with depression.  VA treatment records dated from May through November 2009, and January 2010 reflect an assessment of PTSD, delayed onset, by history with depression.  Furthermore, a May 2010 VA treatment record noted an assessment of anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  VA treatment records dated in July, August, October, and November 2010 reveal an assessment of depression, not otherwise specified.  Moreover, January and February 2011 VA treatment records note an assessment of anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  A March 2011 VA treatment record indicates an assessment of major depressive disorder.  VA treatment records dated in November 2013, February 2014, and May 2014 reveal diagnoses of anxiety and depression.  Finally, an August 2014 VA treatment record notes an assessment of depression. 

The Veteran's SSA records indicate an assessment of major depressive disorder in July 2011.  May and August 2011 SSA records reveal an assessment of depressive disorder, not otherwise specified.  Additionally, a March 2013 SSA record notes an assessment of major depressive disorder.  Finally, a July 2013 SSA record indicates an assessment of depression. 

In light of the fact that the AOJ conceded the Veteran's stressor and the record reflected diagnoses of a variety of acquired psychiatric disorders, he was afforded a VA examination in March 2011.  At such time, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner noted a diagnosis of depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  In this regard, the examiner concluded that the Veteran's depression and anxiety were not caused by or related to an in-service stressor exposure or military service.  As rationale for the opinion, the examiner reported that there was no continuum of treatment or other reasonable link between the Veteran's current mental health issues and military service.  Additionally, the examiner noted that the Veteran's reported symptoms were not consistent with PTSD or a subclinical variant thereof.  Furthermore, the examiner indicated that the events described by the Veteran, to include witnessing planes coming onto the base on fire, were not consistent with DSM-IV-TR stressors.  Here, the examiner explained that as there was no reported stressor meeting DSM-IV-TR criteria, none of the events reported by the Veteran related to fear of hostile military or terrorist activity. 

A May 2011 addendum opinion reflects that, in regard to the Veteran's potential DSM-IV-TR stressors, the examiner found that the Veteran clearly and specifically did not endorse the requisite emotion reactions during his clinical interview and, therefore, he did not have a DSM-IV-TR stressor.  The examiner further indicated that, even if such reactions had been reported, it would have merely meant that the Veteran experienced a DSM-IV-TR stressor, which does not necessarily lead to PTSD.  The examiner explained that research suggests that DSM-IV-TR stressors do not lead to long-term PTSD in approximately 85 percent of individuals experiencing them. 

A June 2013 examination report reflects that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner further found that the Veteran did not have any mental disorder that confirmed with DSM-IV criteria. In this regard, the examiner concluded that he was unable to offer an opinion as to any etiology of reported symptoms without speculation.  As rationale for the opinion, the examiner indicated that there was no diagnosis reported due to the presence of symptom overreporting , which precludes reliance upon self-reported symptoms and description of functional impairment.  The examiner noted that it was the second time the Veteran had taken the MPI2 and produced an invalid profile due to symptom overreporting.  Furthermore, the examiner reported that there were inconsistencies noted in the Veteran's reported stressors found in various mental health records, past VA examination reports, and what he was currently reporting.  Moreover, the examiner indicated that a review of the Veteran's STRs showed no evidence of any mental health-related problems, symptoms, or concerns that were documented contemporaneously while on active duty.  Additionally, the examiner noted that the Veteran reported that the onset of his symptoms began several years after military service, which according to recent research on PTSD/stress disorders, onset beyond 6-7 years following the trauma is rare. 

However, the Board determined in the March 2014 remand that such opinions were inadequate to decide the claim as the March 2011 opinion contained no rationale and the June 2013 examiner determined that he was unable to render an opinion without speculation.  Therefore, the matter was remanded in order to afford the Veteran another VA examination.

An April 2014 examination report reflected the VA examiner's finding that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  However, the examiner noted a diagnosis of unspecified depressive disorder and unspecified anxiety disorder.  In this regard, the examiner concluded that such disorders were not related to the Veteran's military service.  As rationale for the opinion, the examiner indicated that the Veteran reported that his symptoms of anxiety and depression were not significant or problematic until around 2008 or 2009.  The examiner explained that the Veteran's symptoms not being present until 2008 or 2009 is not consistent with his military service, which was many years earlier.  The examiner noted that, if the symptoms were related in any way to his military service, he would have likely begun to experience the symptoms may years prior to when they actually began.  The examiner further noted that he agreed with the March 2011 VA examiner who concluded that the Veteran's reported symptoms were not consistent with PTSD or a subclinical variant thereof; and that the Veteran's depression and anxiety were not caused by or related to an in-service stressor exposure or military service.  Here, the examiner indicated that there appeared to be a significant agreement between prior examiners and himself with regard to the Veteran's mental health symptoms and the opinion that his symptoms are unrelated to his military service.  Moreover, the examiner noted that, although he has no reason to question the validity of the Veteran's reports regarding his military experiences, the reported experiences do not appear to meet the criteria that defines a "stressor" for the purpose of diagnosing PTSD per DSM criteria.  The examiner further reported that he did not believe that the Veteran met the criteria for any other mental disorders besides depression and anxiety within the past 5 years. 

Thereafter, in the November 2016 remand, the Board determined that an addendum opinion was necessary as further medical clarification was needed in light of the conflicting diagnoses and opinions as to whether the Veteran had a diagnosis of PTSD, and the fact that the examiner failed to consider whether the Veteran met the criteria for PTSD in accordance with DSM-IV.  As such, an addendum opinion from the April 2014 VA examiner was obtained in December 2016.  

In the December 2016 addendum opinion, the VA examiner compared the diagnostic criteria for PTSD in DSM-IV and DSM-5.  In this regard, the examiner found that, although there were minor differences in such diagnostic criteria, the Veteran did not appear to meet the criteria in either edition of the DSM.  Here, the examiner explained that the first diagnostic criteria of PTSD in either edition is exposure to a "traumatic event."  The examiner further explained that the Veteran reported witnessing dead and wounded soldiers being returned to the United States; however, based upon the Veteran's explanation and discussion of this event during the April 2014 VA examination, it did not meet the definition of "traumatic event" per the DSM-IV or DSM-5.  Additionally, the examiner noted that VA treatment records dated in April and October 2009 diagnosed PTSD, but concluded that he did not agree with such diagnosis.  In this regard, the examiner reported that, when the Veteran was interviewed during the April 2014 VA examination, he indicated that his mental health symptoms were not significant or problematic until around 2008 or 2009.  The examiner further indicated that, if his symptoms were related in any way to events from his military service, he would have likely begun to experience such symptoms many years prior to when they began.  The examiner noted that the June 2013 VA examiner also agreed with such conclusion.  Furthermore, the VA examiner noted that, although some of the Veteran's previous treatment clinicians may have diagnosed him with PTSD, others have not agreed with such diagnosis - such as the March 2011 and June 2013 VA examiners who did not diagnosis the Veteran with PTSD.  The examiner indicated that differences in diagnostic opinion can be frequent and common when a veteran meets with a variety of different providers over time as the Veteran has done in this case. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  In this regard, the Board initially notes that, while the Veteran has been diagnosed with PTSD by his treating VA clinicians, the Board accords no probative weight to such diagnoses.  In this regard, none of the VA clinicians discussed the Veteran's claimed stressor(s) upon which such diagnosis was based, or provided thorough consideration of the diagnostic criteria governing the assignment of a diagnosis of PTSD in accordance with the DSM-IV, including Criterion A, the criterion for a traumatic event.  In contrast, the Board finds that the December 2016 VA examiner's opinion that the Veteran did not meet the diagnostic criteria of PTSD to have great probative weight.  In this regard, such opinion was predicated on a complete review of the record, to include the in-person interviews with the Veteran and mental status examinations conducted during the course of the appeal.  Furthermore, the December 2016 VA examiner explicitly considered and discussed the PTSD diagnoses found in the Veteran's VA treatment records, and concluded that he, as well as the March 2011 and June 2013 VA examiners, did not agree with such a diagnosis for the aforementioned reason.  See Nieves-Rodriguez, supra; Stefl, supra.  

With regard to an acquired psychiatric disorder other than PTSD, the record reflects diagnoses of depression and anxiety.  However, the Board finds that, as the probative evidence does not relate such to his military service, service connection for such disorders is not warranted.  In this regard, the Board places great probative weight on the April 2014 and December 2016 VA examiner's opinions that the Veteran's current acquired psychiatric disorder is not related to service as such opinions considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  There is no medical opinion to the contrary.

The Board has also considered the Veteran's, his spouse's, and his sister's assertions that he has an acquired psychiatric disorder related to his military service.  The Veteran and his family members, as laypersons, are certainly competent to report matters within their personal knowledge, such as the occurrence of an injury or event, or the Veteran's own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, neither the Veteran nor his family members have demonstrated that they are experts in determining psychiatric diagnoses and their etiology, and are laypersons in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davison v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose form of cancer).  In this regard, the Board finds that the diagnosis and etiology of a psychiatric disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Thus, the Veteran's and his family members' statements as to the diagnosis and etiology of his claimed acquired psychiatric disorders are afforded no probative value.  

Therefore, based on the foregoing, the Board finds that an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


